                                Case
                                Case5:16-cv-00622-BKS-ML
                                     5:16-cv-00622-BKS-ML Document
                                                          Document159-12
                                                                   163-3 Filed
                                                                         Filed08/13/19
                                                                               07/26/19 Page
                                                                                        Page11of
                                                                                               of22


JOHNSON, ELIJAH
SHELLY'S ACTIVITY SHEET
Date              Start Time              End Time                Activity
       09/08/17                03:27 PM              03:41 PM     Emailed Elijah his depo+ instructions
       09/08/17                03:22 PM              03:26 PM     Called Elijah re depo
       09/07/17                06:46 PM              06:47 PM     Called Elijah re copies of depositions
       12/07/16                04:13 PM              04:32 PM     Sent out Notice of Deps
       12/07/16                11:23 AM              11:26 AM     Drafted Adv4-res to D's 1st Set +Notice to Produce
       12/06/16                01:57 PM              05:00 PM     Finished res to 1st Set of Interog+Notice to Produce
       12/05/16                03:39 PM              04:44 PM     reviewed responses w/Fred
       12/05/16                01:40 PM              02:20 PM     Res to 1st Demand
       11/23/16                11:49 AM              12:18 PM     Cont'd med requests
       11/22/16                04:02 PM              04:24 PM     Med request for NMC+Dr. Rabia
       11/21/16                01:58 PM              03:00 PM     Organized discovery
       10/19/16                11:07 AM              11:28 AM     Contin'd res to PO's 1st Interog
       10/12/16                03:30 PM              04:04 PM     Contin'd res to PO's 1st Interog
       10/12/16                12:28 PM              12:58 PM     Contin'd res to PO's 1st Interog
       10/12/16                12:03 PM              12:08 PM     Started res to PO's 1st Interog
       10/12/16                11:03 AM              12:02 PM     Started res to City's 1st Interog
       10/11/16                04:18 PM              04:30 PM     Sent out Adv2-HIPAAs
       10/11/16                03:41 PM              04:16 PM     Corr Upstate1+ Correct Care1+ filled HIPAA releases
       10/11/16                03:14 PM              03:40 PM     HIPAA for Upstate and Correct Care Solutions
       10/11/16                02:30 PM              02:33 PM     Spoke to Senior Counselor Christine via phone
       10/03/16                02:00 PM              02:20 PM     Amended complaint
       08/30/16                10:35 AM              10:42 AM     letter for POA+HIPPA autho
       08/18/16                11:53 AM              12:23 PM     Cont'd with 1st Demands+Req Documents
       08/18/16                11:40 AM              11:50 AM     reviewed file and started on 1st demands
       08/18/16                11:25 AM              11:40 AM     Drafted Adv1 re initial disco, 1st demands+req, notice of dep
       08/12/16                04:12 PM              04:13 PM     Called Elijah re getting CT scans
       08/12/16                03:30 PM              04:00 PM     Gathered witness info/worked on initial disclosures
       08/12/16                03:23 PM              03:27 PM     Called Elijah re hospitals visited
       08/12/16                11:01 AM              11:13 AM     Notices of Dep for all
       08/08/16                03:48 PM              04:05 PM     Organizing photos+bate stamp
       08/08/16                03:20 PM              03:40 PM     Contin'd w/ Initial Disclosures
       08/08/16                11:12 AM              11:40 AM     Reviewed Crim rec+organized file
            Case
            Case5:16-cv-00622-BKS-ML
                 5:16-cv-00622-BKS-ML Document
                                      Document159-12
                                               163-3 Filed
                                                     Filed08/13/19
                                                           07/26/19 Page
                                                                    Page22of
                                                                           of22


08/08/16   10:53 AM        11:11 AM           Started on P's initial disclosures
06/30/16   04:10 PM        04:28 PM           Filing all the affs of serv
03/09/16   10:58 AM        11:40 AM           Continued with complaint
03/08/16   04:57 PM        06:01 PM           Continued with complaint
03/04/16   09:55 AM        09:57 AM           Edited complaint.
03/02/16   10:28 AM        10:39 AM           Continued with complaint
03/01/16   11:18 AM        12:14 PM           continued with complaint
03/01/16   10:15 AM        10:30 PM           Started on complaint
